Title: To Benjamin Franklin from David Hall, 26 August 1760
From: Hall, David
To: Franklin, Benjamin


          
            
              Sir,
              Philada. August 26. 1760.
            
            I received yours, of the 14th of June, with two Protests inclosed for £300 Bills of Exchange, which I immediately presented to the Gentlemen they were drawn by, who seemed a good Deal surprised that they should have come back protested, and shewed me a Letter from the Portis’s telling them they had paid all their Draughts that had been presented to them, amounting to between Eight and Nine Thousand Pounds Sterling; however, they made no Objection to the renewing them, with the Damages, as they were returned; only they observed, that the Bill for £100 was protested for Non-acceptance, and that very often it happens, tho’ a Bill is refused to be accepted, yet when it becomes due, is paid; but they very readily renewed it likewise, upon my promising to refund them, in case their first Draught should be paid.
            Inclosed you have now a fresh Draught from them for £360 Sterling, which is your full Damages, and which I thought myself obliged to send you by the very first Opportunity, as what Bills I remit you, are at your own Risque, and of Course the Damages on any that may be protested, are likewise most justly yours. There is a small Matter for the Protests, which is not included, but that can be settled with them at any Time. They are reckoned very honest Men, and most generous Dealers, consequently meet with a good Deal of Sympathy and Compassion from every Body here, as their Business, no Doubt, must have been interrupted, in some Measure, by their Connections with that House; but it is hoped that every Thing will soon be set to Rights, and that they, in the End, will be no great Sufferers by the Portis’s, which will give great Pleasure to every Body, as they have the general good Wishes of the Place.
            I should have made you a fresh Remittance now, but on speaking to Mrs. Franklin a few Days before the Packet arrived, she advised me not to do it, as she certainly expected you here this Fall; but as it has happened otherwise (which I am sorry for on several Accounts) I shall soon send you another Remittance. I shall be glad to hear from you by Budden, and every other opportunity, while you remain in England; and, during your Stay, shall continue, as I have hitherto done, to do my best for your Interest, as well as my own, which, in our present Situation, I think are inseparable. I am, Sir, Yours, &c.
            
              D. Hall
            
          
          
            NB. You will please observe the Bill is drawn on Messieurs Allen and Marder, likewise, in case of being refused by the Portis’s.
            To Benjamin Franklin Esqr
            Sent by the James and Mary, Captain Friend.
            Aug. 31. 1760. A Copy sent by the Dragon, Captain Hammit, with the second Copy of the above mentioned Bill inclosed.
          
        